455 F.2d 518
UNITED STATES of America, Plaintiff-Appellee,v.Boyce ISBELL and Tracy Underwood, Defendants-Appellants.
No. 71-3392 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 16, 1972.

Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1,2  United States v. Durham, 5th Cir. 1969, 413 F.2d 1003, cert. denied, 396 U.S. 839, 90 S.Ct. 100, 24 L.Ed.2d 89 (1969).



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966


2
 Appellant contends that the district court erred in refusing to grant defendants' motions for acquittal based on entrapment at the close of the Government's case and at the close of all the evidence